IN THE SUPREME COURT OF THE STATE OF NEVADA


                LOREN K. BRAZELL,                                      No. 67932
                Appellant,
                vs.
                DEBRA BRAZELL,                                                FILED
                Respondent.
                                                                              JAN 15 2016
                                                                              TRACE K. LINDEMAN
                                                                           CLERK gc SUPREME COURT

                                                                          EV "--
                                                                              ?     2jea
                                                                                EPUTY CLERK r


                                        ORDER OF AFFIRMANCE
                            This is a pro se appeal from a district court post-divorce decree
                order awarding attorney fees. Second Judicial District Court, Family
                Court Division, Washoe County; Frances Doherty, Judge.
                            On appeal, appellant challenges the award of $10,215.01 in
                attorney fees to respondent. In granting respondent's request for attorney
                fees, the district court reasoned that appellant had submitted multiple
                motions seeking the same relief that had been denied on past occasions.
                The court noted that it had previously cautioned the parties that "it may
                award fees in the future if needless litigation is necessitated by either
                party." Although appellant argues that he was not aware of that
                admonishment until shortly after he filed his motion, the district court
                recognized that appellant could have withdrawn his motion or chosen not
                to file multiple supplemental motions thereafter.
                            Additionally, respondent submitted an affidavit in support of
                the requested fees under Brunzell v. Golden Gate National Bank, 85 Nev.
345, 349-50, 455 P.2d 31, 33 (1969). The district court stated that it
                carefully reviewed respondent's affidavit and the attached billing
                statements along with appellant's reply in opposition. The district court

SUPREME COURT
      OF
    NEVADA

(0) 1347A
                    noted counsel's efforts in representing respondent throughout many
                    portions of the litigation process, made findings as to the Brunzell factors,
                    and determined that $10,215.01 was an appropriate award of fees.       Id. at

                    349, 455 P.2d at 33. We have considered appellant's arguments and
                    reviewed the record on appeal, and we conclude that appellant has not
                    demonstrated that the district court abused its discretion in awarding the
                    attorney fees. See Miller v. Wilfong, 121 Nev. 619, 622, 119 P.3d 727, 729
                    (2005) (stating that an award of attorney fees in a divorce proceeding is
                    within the district court's sound discretion). Accordingly, we
                                ORDER the judgment of the district court AFFIRMED. 1



                                                                        J.
                                             Hardesty



                    Saitta                                     Pickering



                    cc: Hon. Frances Doherty, District Judge, Family Court Division
                         Loren K. Brazell
                         Debra Brazell
                         Kelli Anne Viloria
                         Washoe District Court Clerk


                          'On December 4, 2015, respondent filed a notice of substitution of
                    counsel requesting that respondent, in pro se, be substituted in place of
                    her attorney Kelli Anne Viloria, Esq. We construe the notice as a motion
                    to withdraw, and we grant the motion. See NRAP 46(e)(3). The clerk of
                    this court shall remove Kelli Ann Viloria, Esq., and the Law Offices of
                    Kelli Anne Viloria as counsel of record for respondent.



SUPREME COURT
        OF
     NEVADA
                                                          2
(0) 1947A    ..)e